                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )     No. 1:16-cr-00093-JRS-MJD
                                              )
TAIWO K. ONAMUTI,                             ) -01
                                              )
                          Defendant.          )


        Order Denying Defendant Onamuti’s Motion to Withdraw
     Plea of Guilty (ECF No. 236), Supplemental Motion to Withdraw
    Plea of Guilty (ECF No. 245), and Motion for Hearing (ECF No. 252)


   Defendant Taiwo K. Onamuti’s (“Onamuti”) Motion to Withdraw Plea of Guilty

(ECF No. 236), Supplemental Motion to Withdraw Plea of Guilty (ECF No. 245), and

Motion for Hearing (ECF No. 252) are ripe for decision. After carefully reviewing the

motions, responses, evidence, and relevant law, the Court concludes that the motions

should be DENIED for the following reasons.

   The Grand Jury indicted Defendant Taiwo K. Onamuti on eleven counts of false

claims, 18 U.S.C. § 287, nine counts of identity theft, 18 U.S.C. § 1028(a)(7), two

counts of aggravated identity theft, 18 U.S.C. § 1028A, and one count of conspiracy

to defraud the United States, 18 U.S.C. § 371. (ECF No. 91.) On September 1, 2017,

Onamuti appeared before Judge Lawrence to plead guilty to three counts of the Sec-

ond Superseding Indictment—one count each of false claims, identity theft, and ag-

gravated identity theft. (ECF Nos. 191, 229.) Judge Lawrence conducted an hour-



                                         1
long, Rule 11 colloquy through a Yoruban interpreter. (ECF No. 229 at 2.) Onamuti

testified that he learned to speak and write English growing up in school, and a few

minutes into the hearing, Onamuti specifically sought permission to provide his an-

swers in English. (ECF No. 229 at 5–6.) Onamuti spoke English for the remainder

of the proceeding, while still receiving the benefit of the Yoruban translation. (ECF

No. 229 at 6.)

   During that colloquy, Onamuti displayed a thorough understanding of his plea

agreement, going so far as to point out an error in the Government’s calculation of

the total offense level (ECF No. 229 at 7–10) and to correct Judge Lawrence when he

misstated the scope of the plea agreement’s appellate rights waiver (ECF No. 229 at

27–28). Onamuti swore that he understood that he faced up to five years’ imprison-

ment for Count One (false claims) and up to 15 years’ imprisonment for Count Twelve

(identity theft). (ECF No. 229 at 18–19.) Onamuti twice swore that he understood

that the Court must impose a consecutive, two-year term of imprisonment for Count

21 (aggravated identity theft) (ECF No. 229 at 20, 31) and that he understood that

the Court need not accept his or the Government’s sentencing recommendations.

(ECF No. 229 at 30–31.) Onamuti swore that he understood that he “may very well

be deported” as a result of his guilty pleas, (ECF No. 229 at 25), and affirmed in his

plea agreement that he “want[ed] to plead guilty regardless of any immigration con-

sequences that [his] plea may entail, even if the consequence is [his] removal from

the United States.” (ECF No. 186 at 15.)




                                           2
   Onamuti now moves to withdraw his guilty pleas. (ECF Nos. 236, 245.) “A plea

of guilty is a formal and solemn step, where the defendant admits his guilt under

oath after assuring the court, also under oath, that he is ready, willing, and able to

make that decision after consulting sufficiently with his lawyer and being informed

about all matters that he needs to know about to make the decision.” United States

v. Graf, 827 F.3d 581, 584 (7th Cir. 2016). Thus, a defendant may withdraw his guilty

plea only if he shows a “fair and just” reason for the withdrawal. Fed. R. Crim. P.

11(d)(2)(B); see also United States v. Stewart, 198 F.3d 984, 986–87 (7th Cir. 1999).

   The Seventh Circuit “has recognized three general grounds that merit with-

drawal of a guilty plea: where the defendant shows actual innocence or legal inno-

cence, and where the guilty plea was not knowing and voluntary.” Graf, 827 F.3d at

583. However, “[a] defendant’s motion to withdraw is unlikely to have merit if it

seeks to dispute his sworn assurances to the court.” Id. at 584. Onamuti does not

claim actual or legal innocence, but rather contends that his pleas were not knowing

and voluntary because his former lawyer made certain false assurances. (ECF No.

236.) Onamuti also complains that he is not a native English speaker and both his

plea agreement and his communications with his former lawyer were in English.

(ECF No. 236 at 2.)

   Onamuti asserts that he entered his pleas of guilty because his former lawyer

assured him that he would receive a sentence of time served. (ECF No. 236 at 1.)

But Onamuti told Judge Lawrence that he understood that the Court must impose a




                                          3
consecutive, two-year sentence on Count 21 and that he faced up to 15 years’ impris-

onment on Count Twelve. Likewise, Onamuti contends that he entered his pleas of

guilty because his former lawyer assured him that he would be sentenced at “level 6.”

But Onamuti told Judge Lawrence that he understood that the Court was not bound

by his or the Government’s recommendations (ECF No. 229 at 30–31), and Onamuti

clearly understood that the Government recommended an offense level of 32 (see ECF

No. 229 at 7–10).

   If Onamuti’s representations at his change of plea hearing were true, then “his

current submission must be false. Judges need not let litigants contradict themselves

so readily; a motion that can succeed only if the defendant committed perjury at the

plea proceedings may be rejected out of hand unless the defendant has a compelling

explanation for the contradiction.” United States v. Peterson, 414 F.3d 825, 827 (7th

Cir. 2005). Onamuti’s claim that he is not a native English speaker is not “a compel-

ling explanation for the contradiction,” as the change of plea hearing was conducted

through a Yoruban interpreter.

   In a supplemental motion to withdraw his plea, Onamuti contends that his former

lawyer failed to advise him that his plea of guilty to an aggravated felony would result

in his deportation. (ECF No. 245.) Onamuti asserts that he “was told because of his

status the guilty pleas would have no effect on his immigration situation.” (ECF No.

245 at 2, 3.) Elsewhere, Onamuti asserts that his former lawyer told him that “de-

portation was not required but could happen.” (ECF No. 245 at 2, 3.)




                                           4
   Regardless of what advice Onamuti claims he received, Onamuti told Judge Law-

rence that he understood that he “may very well be deported.” (ECF No. 229 at 25.)

See United States v. Fazio, 795 F.3d 421, 427 (3d Cir. 2015) (“Any error in that advice

[about immigration consequences] was remedied by the District Court’s in-depth col-

loquy and the language of the plea agreement itself”). Judge Lawrence’s warning was

sufficient, even in the absence of the words “required” or “automatic,” to ensure that

Onamuti’s guilty pleas were knowing and voluntary. See United States v. Chezan,

829 F.3d 785, 787 (7th Cir. 2016) (“not all aliens convicted of aggravated felonies are

deported”). Moreover, Onamuti affirmed in his plea agreement that he “want[ed] to

plead guilty regardless of any immigration consequences that [his] plea may entail,

even if the consequence is [his] removal from the United States.” (ECF No. 186 at

15.) Onamuti therefore has not shown a fair and just reason for requesting the with-

drawal.

   Onamuti requests an evidentiary hearing. (ECF No. 252.) A motion to withdraw

a guilty plea may be denied without a hearing where the movant does not offer sub-

stantial evidence that impugns the validity of the plea. United States v. Jones, 381

F.3d 615, 618 (7th Cir. 2004). Here, Onamuti offers no evidence whatsoever—only

unsworn assertions that contradict both themselves and his sworn statements at his

change of plea hearing. Onamuti is therefore not entitled to an evidentiary hearing.

See id. at 619–20 (holding that defendant’s assertion that his attorney duped him into

believing he made a deal for ten years’ imprisonment did not entitle him to an evi-

dentiary hearing).



                                          5
   Accordingly, Onamuti’s Motion to Withdraw Plea of Guilty (ECF No. 236), Sup-

plemental Motion to Withdraw Plea of Guilty (ECF No. 245), and Motion for Hearing

(ECF No. 252) are all DENIED.



IT IS SO ORDERED.


        Date: 11/26/2018




Distribution:

Cindy Jane Cho
UNITED STATES ATTORNEY'S OFFICE
cindy.cho@usdoj.gov

Tiffany Jacqueline Preston
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
tiffany.preston@usdoj.gov

John T. Tennyson
TENNYSON WIGGINGTON PLLC
jtennyson@nashville-law.com




                                       6
